Citation Nr: 1735642	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  10-18 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1. Entitlement to service connection for a right knee disorder.

2. Entitlement to service connection for a right ankle disorder, to include as secondary to a right knee disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kettler, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1965 to March 1967.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

This appeal was previously before the Board in October 2012, June 2015, and August 2016.

The Veteran appealed the August 2016 decision to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).

In May 2017, the Court granted a Joint Motion for Remand (JMR) of the Veteran and the Secretary of Veterans Affairs (the Parties), vacating the August 2016 decision concerning the denial of service connection for a right knee disability and remanding the matter to the Board for compliance with the instructions in the Joint Motion.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1. The Veteran's current right knee disability did not manifest within one year of separation and is not related to active duty service in any way.

2. The Veteran's current right ankle disability did not manifest within one year of separation and is not related to active duty service in any way.



CONCLUSIONS OF LAW

1. The criteria to establish service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2. The criteria to establish service connection for a right ankle disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R.
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

After the claim was received, in December 2008 and November 2015 letters, the RO advised the claimant of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  The duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).  

Regarding the duty to assist, service treatment records have been associated with the claims file, as have all identified and available treatment records.  The Veteran was provided with VA examinations, the reports of which reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that the examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2015) and 38 C.F.R. § 3.159(c) (2016).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim decided below.

II. Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2015); 38 C.F.R. § 3.303 (2016).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to the service connection claims for degenerative joint disease of the bilateral knees and lumbar spine.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of a chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2015); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. Merits of the Claim

The May 2017 JMR instructed the Board to provide adequate reasons and bases on whether the Veteran's evidence establishes entitlement to service connection for a right knee disability under 38 C.F.R. § 3.303(b) on the basis of continuity of symptomatology.  For that reason, the Board will focus its analysis on the theory of continuity of symptomatology.  See Carter v. Shinseki, 26 Vet App. 534, 536 (2014).  

The Board continues to find that the preponderance of the evidence is against service connection for a right knee disability.  On the question of continuous symptoms since service, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of a right knee disability after service separation.  

In statements in the record, the Veteran has stated that he experienced right knee injuries in service from basic training, but service records are negative for any entries in this regard.

The service treatment records show that the Veteran had a knee x-ray performed in June 1965 that showed the anterior tibial tubercle to be incompletely fused with metaphysis.  Also in June 1965, the Veteran complained of recurrent left knee pain.  An orthopedic consultant saw the Veteran in July 1965.  It was noted that the Veteran had pain over the anterior tibial tubercle for "years" and was diagnosed with Osgood-Schlatter's disease.  In August 1965, the Veteran was injected with Xylocaine and Depo-Medrol.  The orthopedic physician noted that pain continues in "L."  The service treatment records are silent in regards to right knee conditions.  See 2012 VA Examination.  Further, the separation examination was normal with no reports of right knee problems.  Id.

In February 2010, the Veteran submitted "buddy" statements from his brother and sister.  In identical statements, the brother and sister stated that the Veteran returned from service and continued to have pain in his right knee while working on a farm.  In April 2010, the Veteran submitted a "buddy" statement from his spouse.  The Veteran's wife remarked that, over their 32-year marriage, the Veteran has had pain and stiffness in his right knee.  In this instance, the August 2016 Board decision found these statements to be credible.

The Veteran twisted the right knee at work in March 2000 when he was stepping off a forklift.  The diagnosis was internal derangement of the right knee.  X-rays showed minimal degenerative changes of the patellar.  See March 2000 Altru Health System.  

The Veteran was afforded a VA examination in November 2012.  The examiner, after physical examination and review of the claims file, determined that the right knee disability was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that the Veteran's service records are silent in regards to the right knee.  The examiner opined that the right knee pain is related to an injury sustained 33 years after service.

In a September 2015 addendum opinion, the examiner again opined that the Veteran's right knee disorder was not caused by or a result of service.  The examiner noted that he service treatment records indicated left knee treatment and while it is not uncommon for joints to be misidentified, it is highly unlikely that the joints would be repeatedly misidentified on x-rays and treatment notes.  The examiner, therefore, assigned greater weight to the written documentation in the Veteran's military records as opposed to lay observations recalled decades later.

The Board is cognizant the August 2016 decision found the lay statements credible.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran has claimed that he has had right knee pain since basic training in 1965; however, he recalls no specific injury.  See November 2012 VA examination.  The Board finds the statements from the Veteran, his wife and the buddy statements contradict other evidence of record.  The more probative evidence does not show that Veteran has reported continuous symptoms of right knee pain since service.  The current statements, made in connection with his claim for benefits that maintain right knee pain during and since service, are inconsistent with previous statements made during service, namely that the Veteran's left knee was causing recurrent problems.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (holding that credibility can be impeached generally by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character); Pond v. West, 12 Vet. App. 341, 345 (1999) (although Board must take into consideration the Appellant's statements, it may consider whether self-interest may be a factor in making such statements).  

As noted, the February 1967 examination, performed in conjunction with his separation from service, described the lower extremities as normal.  The Veteran denied any history of arthritis or rheumatism, bone, joint or other deformity, trick or locked knee on his Report of Medical History form.  Furthermore, the Veteran's record does not contain any treatment for the knees until decades after service.  This multi-year gap between treatments is one factor, among others such as the negative examination at separation, weighing against a finding of continual symptoms since service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as one factor in resolving a claim).  

As shown above, a diagnosis of degenerative joint disease was not rendered for over 30 years after the Veteran's discharge from service.  See November 2015 VA examination.  Degenerative joint disease is diagnosed primarily on clinical findings such as x-rays or specialized testing such as MRI that the Veteran is not competent to conduct or interpret.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (degenerative arthritis established by X-ray findings), Diagnostic Code 5010 (traumatic arthritis established by X-ray findings), Diagnostic Code 5002 (rheumatoid arthritis must be "objectively confirmed by findings" that show limitation of motion).  Cf. 38 C.F.R. § 4.66 (indicating the usual way to diagnose arthritis is by X-ray, which is also required to see arthritic changes).

The Board is fully aware that the applicable regulation requires continuity of symptomatology, not continuity of treatment.  Wilson v. Derwinski, 2 Vet. App. 16 (1991).  However, in a merits context, the lack of evidence of treatment may bear on the credibility of the evidence of continuity.  Savage v. Gober, 10 Vet. App. 488 (1997).  The Board as fact finder is obligated to and fully justified in determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.  Similarly, the Board can weigh the absence of contemporaneous medical evidence against the lay evidence of record.  See Buchanan v. Nicholson, 451 F.3d 1331 (2006).

Notably, after discharge from service, the Veteran did not immediately seek any further knee evaluation or treatment until many years later in 2000 and only then following the work-related knee injury mentioned.  Although he went many years after service without any documented knee treatment, this is not tantamount to concluding he was not then experiencing any right knee related symptoms because it is symptoms, not treatment for them, which is the essence of continuity of symptomatology contemplated by 38 C.F.R. § 3.303(b).  See Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  

While the Board found the lay statements credible, in these circumstances, the Board gives more credence and weight to the service records that do not show a right knee disorder, the normal separation examination, and the Veteran's contemporaneous denial of all joint symptoms.  This evidence is far more probative than remote statements of in-service onset and continuity.  Additionally, the Board notes the passage of time between his discharge in 1967 and his first treatment for a right knee disorder following a work-related incident.  

The Board also accords the opinions of the November 2012 and September 2015VA examiners probative and assigns more weight.  Both examiners reviewed the pertinent medical and service treatment records, conducted a personal examination of the Veteran, and provided a clear conclusion with a reasoned medical explanation.

As arthritis is not shown to have been manifested in the first post-service year, the chronic disease presumptive provisions of 38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309 do not apply.  The first diagnosis of degenerative joint disease/arthritis by x-ray in the record was many years after service, in approximately 2000.  In consideration of the above evidence, there is no continuity of symptomatology to support the Veteran's claim under 38 C.F.R. § 3.303(b).  The STRs lack documentation of manifestations sufficient to identify the claimed disability or to establish chronicity in service and continuity since.  Accordingly, the preponderance of the evidence is against the claim of service connection for a right knee disability based on continuity of symptomatology under 38 C.F.R. § 3.303(b).

Finally, the Court instructed that if the Board found the Veteran entitled to service connection for a right knee disability, it must determine whether he is entitled to service connection on a secondary basis for a right ankle disability.  Because the Board continues to find service connection has not been established for a right knee disability, service connection for a right ankle disability remains denied.


ORDER

Service connection for a right knee disability is denied.

Service connection for a right ankle disability is denied.



____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


